  Case 4:09-cr-00043-SPF Document 662 Filed in USDC ND/OK on 10/17/18 Page 1 of 4
Appellate Case: 18-5104 Document: 010110069597 Date Filed: 10/17/2018 Page: 1
                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                 Byron White United States Courthouse
                                          1823 Stout Street
                                       Denver, Colorado 80257
                                           (303) 844-3157
   Elisabeth A. Shumaker                                                             Chris Wolpert
   Clerk of Court                       October 17, 2018                        Chief Deputy Clerk




   Lindsey Kent Springer
   FCI - Seagoville Satellite Camp
   P.O. Box 9000
   Seagoville, TX 75159
   # 02580-063
   RE:       18-5104, United States v. Springer
             Dist/Ag docket: 4:13-CV-00145-SPF-tlw, 4:09-CR-00043-SPF-1

  Dear Appellant:

  The court has received and docketed your appeal. Please note your case number above.

  Attorneys must complete and file an entry of appearance form within 14 days of the date
  of this letter. See 10th Cir. R. 46.1(A). Pro se parties must complete and file the form
  within thirty days of the date of this letter. An attorney who fails to enter an appearance
  within that time frame will be removed from the service list for this case, and there may
  be other ramifications under the rules. If an appellee does not wish to participate in the
  appeal, a notice of non-participation should be filed via ECF as soon as possible. The
  notice should also indicate whether counsel wishes to continue receiving notice or service
  of orders issued in the case.

  Please note that a separate fee is due for initiating an appeal to the circuit court. You are
  required to pay the $505.00 fee ($5.00 filing fee and $500.00 docket fee) to the district
  clerk or file an application for leave to proceed on appeal without prepayment of fees
  with the district court within 30 days of the date of this letter, or this appeal may be
  dismissed without further notice. See Fed. R. App. P. 3(e) and 10th Cir. R. 3.3(B).

  Prisoners are reminded that to invoke the prison mailbox rule they must file with each
  pleading a declaration in compliance with 28 U.S.C. Section 1746 or a notarized
  statement, either of which must set forth the date of deposit with prison officials and must
  also state that first-class postage has been prepaid. See Fed. R. App. P. 4(c) and United
  States v. Ceballos-Martinez, 358 F.3d 732, revised and superseded, 371 F.3d 713 (10th
  Cir.), reh'g denied en banc, 387 F.3d 1140 (10th Cir.), cert. denied, 125 S. Ct. 624
  (2004). Prisoners should also review carefully Federal Rule of Appellate Procedure
  4(c)(1), which was amended December 1, 2016.
  Case 4:09-cr-00043-SPF Document 662 Filed in USDC ND/OK on 10/17/18 Page 2 of 4
Appellate Case: 18-5104 Document: 010110069597 Date Filed: 10/17/2018 Page: 2
  You will receive further instructions regarding prosecution of this appeal from the court
  within the next few weeks.

  Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



   cc:      Jeffrey Andrew Gallant
            Samuel Robert Lyons
            Charles Anthony O'Reilly



   EAS/dd




                                               2
Case 4:09-cr-00043-SPF Document 662 Filed in USDC ND/OK on 10/17/18 Page 3 of 4




             18-5104 United States v. Springer "Prisoner case docketed "
             (4:13-CV-00145-SPF-tlw)
             ca10_cmecf_notify to: CM-ECFIntake_OKND                          10/17/2018 01:38 PM

 From:       ca10_cmecf_notify@ca10.uscourts.gov
 To:         CM-ECFIntake_OKND@oknd.uscourts.gov


***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing.

                                Tenth Circuit Court of Appeals

Notice of Docket Activity

The following transaction was entered on 10/17/2018 at 12:35:02 PM MDT and filed on
10/17/2018
Case Name:       United States v. Springer
Case Number: 18-5104
Document(s): Document(s)

Docket Text:
[10597996] Prisoner case docketed. DATE RECEIVED: 10/16/2018. Notice of appearance due
on 11/16/2018 for Lindsey Kent Springer, and Notice of appearance due on 10/31/2018 for
United States of America. Fee or ifp forms due 11/16/2018 for Lindsey Kent Springer [18-5104]

Notice will be electronically mailed to:

Mr. Jeffrey Andrew Gallant: jeff.gallant@usdoj.gov, bill.wright@usdoj.gov,
caseview.ecf@usdoj.gov, kathie.hall@usdoj.gov, melody.housley@usdoj.gov,
margie.thompson@usdoj.gov, sarah.m.coffey@usdoj.gov, christina.watson@usdoj.gov
Mr. Samuel Robert Lyons: Samuel.R.Lyons@usdoj.gov, Samuel.R.Lyons@usdoj.gov,
Cateps.Taxcriminal@usdoj.gov
Mr. Charles Anthony O'Reilly: Charles.A.O'Reilly@usdoj.gov, Charles.A.O'Reilly@usdoj.gov,
sdusao.appeal@usdoj.gov, Western.Taxcriminal@usdoj.gov


Notice will not be electronically mailed to the following as the Court does not have a valid
email address on file. If appropriate, notice will be delivered by other means to:


Lindsey Kent Springer
FCI - Seagoville Satellite Camp
Case 4:09-cr-00043-SPF Document 662 Filed in USDC ND/OK on 10/17/18 Page 4 of 4




P.O. Box 9000
Seagoville, TX 75159

The following document(s) are associated with this transaction:
Document Description: Preliminary Record
Original Filename: 09cr43 correct Prelim Rec.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1104938855 [Date=10/17/2018] [FileNumber=10597996-0]
[6bb30caa65df9c4ef7bd82d3f786150c6e9e6587cfd2b7fb3a06c7b1ee085dac639e16600c670e9d3
b7645de1285b60c429f361269244450b399dd410412a9f2]]

Document Description: Civil Docket
Original Filename: Springer 13cv145 docket.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1104938855 [Date=10/17/2018] [FileNumber=10597996-1]
[d442a63191ca7e842abf4be57cb68c445f1ebf1b221152710aa03235154d8a5214be8ef964f10cbf1
05534a01c68633a87dc0c55d37018d6a51e78121590b3bc]]

Document Description: Transmittal letter
Original Filename: Transmittal springer.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1104938855 [Date=10/17/2018] [FileNumber=10597996-2]
[3887bfe765a7fa61bda0a53aba5ef8ed05d50019aa35380daad33ee9f5cbec85df794087f94a27cf9a
4a65c0836a6f7aee886b4ffe50a557114fa744a8e3a33d]]

Document Description: New General Dkt Letter - Pro Se
Original Filename: /opt/ACECF/live/forms/DianeDimiceli_185104_10597996_119.pdf
Electronic Document Stamp:
[STAMP acecfStamp_ID=1104938855 [Date=10/17/2018] [FileNumber=10597996-3]
[bb812d3b60d8980e7560994385a82d0d51759117895823f998263daed333a7655eb17ec471af38a
bfecfe27126a51e36d17de685d31db8a44ece5cdfcee60b20]]
Recipients:
    Mr. Jeffrey Andrew Gallant
    Mr. Samuel Robert Lyons
    Mr. Charles Anthony O'Reilly
    Lindsey Kent Springer
